MR. JUSTICE PRINGLE
dissenting:
I respectfully dissent. I do not believe that Mile High Fence v. Radovich, 175 Colo. 537, 489 P.2d 308 (1971), should or can be extended to make an owner of property liable for injuries incurred by a trespasser as a result of acts done by another trespasser (vandals) of which the owner of *498the property had no knowledge. In my view, the majority opinion practically imposes absolute liability upon the owner of property to anyone injured on that property. I agree with the reasoning of the court of appeals and would therefore affirm that judgment.
I am authorized to say that MR. JUSTICE GROVES joins in this dissent.